971 F.2d 766
297 U.S.App.D.C. 303
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Nathaniel ROBINSON, Appellant.
No. 91-5153.
United States Court of Appeals, District of Columbia Circuit.
June 5, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
PER CURIAM.


1
Upon consideration of appellee's motion for leave to file a motion to dismiss out of time and the motion to dismiss;  appellant's motion for leave to file an opposition out of time, and the oppositions to the motion for leave to file a motion to dismiss and to the motion to dismiss, it is


2
ORDERED that the motions for leave to file motions out of time be granted.   The Clerk is directed to file the lodged documents.   It is


3
FURTHER ORDERED that the motion to dismiss be granted.   Because the district court's order filed March 25, 1991, denying appellant's motion for summary judgment is interlocutory and does not fall within the "collateral order" exception, this court is without jurisdiction to review the order.   See Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   It is


4
FURTHER ORDERED that the request for an award of attorney's fees against appellant be denied.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.